Case: 12-20756      Document: 00512493709         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                        12-20756                               January 8, 2014
                                                                                Lyle W. Cayce
                                                                                     Clerk
GENEVE BUTANE, INCORPORATED,

                                                 Plaintiff–Appellant Cross Appellee,
v.

NATIONAL OIL CORPORATION,

                                                 Defendant,

v.

BP AMERICA, INCORPORATED,

                                                Garnishee-Appellee Cross Appellant,

EXXON MOBIL CORPORATION; HESS CORPORATION; OCCIDENTAL
PETROLEUM CORPORATION,

                                                 Garnishees–Appellees.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                               No. 4:12-CV-2205


Before OWEN, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 12-20756         Document: 00512493709          Page: 2    Date Filed: 01/08/2014




       Plaintiff Geneve Butane appeals the district court’s denial of its request
for additional discovery, the dismissal of its Supplemental Rule B proceeding,
and the vacatur of its order of attachment. We review the district court’s order
vacating the maritime attachment and dismissing the proceeding for an abuse
of discretion, though the legal conclusions underlying the order are reviewed
de novo. 1 We review the denial of the request for additional discovery for an
abuse of discretion. 2
       The parties are familiar with the facts of this case. After considering the
district court’s decision, the briefing, and the oral arguments, we conclude that
the district court did not abuse its discretion in vacating the attachment and
dismissing the proceeding without prejudice. We also conclude that the district
court did not abuse its discretion in denying Geneve additional discovery.
Accordingly, the judgment of the district court is AFFIRMED.




       1 Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 541 (4th Cir. 2013); Shipping
Corp. of India v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 66 (2d Cir. 2009); cf. Great Prize, S.A.
v. Mariner Shipping Party, Ltd., 967 F.2d 157, 160 (5th Cir. 1992).
       2   United States ex rel. Taylor-Vick v. Smith, 513 F.3d 228, 232 (5th Cir. 2008).